DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 3/10/2022.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 

Claim Objections
Claim 14 is objected to because of the following informalities:  amend “a flow of fluid” to -a flow of the fluid- in ll. 2.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  amend “the flow of fluid” to -the flow of the fluid- in ll. 3.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  amend “delivering fluid” to -delivering the fluid- in ll. 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the limitation “wherein the shaft lumen is configured to direct a flow of fluid through the shaft, and wherein the electrode lumen is configured to receive the flow of fluid from the central lumen and direct the fluid distally through the outlet”;   however, claim 1, upon which claim 14 depends, recites the limitation “a shaft including a shaft lumen”.  The originally filed disclosure fails to provide support for the shaft to comprise two lumens: “a shaft lumen” and “a central lumen” for an electrode lumen is fluidly coupled to both “a shaft lumen” and “a central lumen”, both of the shaft. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “wherein the shaft lumen is configured to direct a flow of fluid through the shaft, and wherein the electrode lumen is configured to receive the flow of fluid from the central lumen and direct the fluid distally through the outlet”;   however, claim 1, upon which claim 14 depends, recites the limitation “a shaft including a shaft lumen”.  It is unclear if the shaft comprises two lumens: “a shaft lumen” and “a central lumen” and it is unclear if the electrode lumen is fluidly coupled to both “a shaft lumen” and “a central lumen”, both of the shaft. 

Claim Interpretation
In light of the 35 USC 112(a)/first and 112(b)/second paragraph rejections above, claim 14 will be interpreted as: -…wherein the shaft lumen is configured to direct a flow of fluid through the shaft, and wherein the electrode lumen is configured to receive the flow of fluid from the shaft lumen and direct the fluid distally through the outlet-. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 9-17, 19 & 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima et al. (2006/0276784, previously cited) in view of Ouchi (6,193,717) and Bales et al. (4,682,596, previously cited). 
Concerning claim 1, as illustrated in at least Figs. 1-4 & 9-10, Miyajima et al. disclose a medical device (high-frequency knife 1; [0045]) comprising: 
a shaft including a shaft lumen and a distal end, wherein the distal end includes a passive electrode that defines a central opening extending through the passive electrode (insulating insertion section 5 has a shaft lumen and a distal end having tubular first electrode section 6 that defines an insertion hole 6a; [0045]); 
an active electrode within the central opening (rod-shaped second electrode section 9 is freely movable forward and backward in insertion hole 6a; [0045]);
an inner insulating member within the central opening between the active electrode and the passive electrode (insulating member 11 is provided in the inner circumferential surface of the first electrode section 6 around rod-shaped section electrode 9; [0046]); and
wherein the active electrode is movable between at least: 
an extended position in which the active electrode does not contact the passive electrode (electrode section 9 protrudes from the distal end of first electrode section 6 such that it does not contact first electrode section 6; [0049]), and 
a retracted position in which the active electrode contacts the passive electrode (electrode section 9 protrudes from and retracts into the distal end of first electrode section 6 such that the two electrode sections are electrically connected; [0049]).
	Miyajima et al. fail to disclose the active electrode includes an electrode lumen in fluid communication with an outlet at a distal tip to deliver fluid; a proximal support coupled to and partially overlapping with the active electrode, wherein the proximal support includes a proximal support lumen that fluidly couples the shaft lumen to the electrode lumen, wherein the proximal support lumen fluidly couples the shaft lumen to the electrode lumen both when the active electrode is in the extended position and when the active electrode is in the retracted position. However, Ouchi discloses a medical device comprising a shaft (21 & 256) including a shaft lumen (311) and an active electrode (23) that includes an electrode lumen in fluid communication with an outlet at a distal tip to deliver fluid; a proximal support (22) coupled to and partially overlapping with the active electrode (23), wherein the proximal support (22) includes a proximal support lumen that fluidly couples the shaft lumen (31) to the electrode lumen, wherein the proximal support lumen fluidly couples the shaft lumen (311) to the electrode lumen both when the active electrode (23) is in the extended position and when the active electrode (23) is in the retracted position.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Miyajima et al. such that the active electrode includes an electrode lumen in fluid communication with an outlet at a distal tip to deliver fluid and to further comprise a proximal support coupled to and partially overlapping with the active electrode, wherein the proximal support includes a proximal support lumen that fluidly couples the shaft lumen to the electrode lumen, wherein the proximal support lumen fluidly couples the shaft lumen to the electrode lumen both when the active electrode is in the extended position and when the active electrode is in the retracted position in order to provide the benefit of passing a fluid through the electrode to the tissue or sucking fluid into the device from the needle while the proximal support extends and retracts the electrode as taught by Ouchi.  (Col. 3, ll. 7-15, Col. 4, ll. 9-20; Fig. 1-3)
Miyajima et al. disclose the outer insulating shaft (5) extending such that it surrounds at least a portion of the passive electrode (6) and thus, Miyajima et al. in view of Ouchi fail to disclose an outer insulating member surrounding at least a portion of the passive electrode.  However, Bales et al. disclose a medical device (10/110) comprising a shaft (14/114) including a distal end electrode (16/116) that defines a central opening (28/124) extending through the distal end electrode (16/116).  Bales et al. further disclose various embodiments, including an embodiment where the shaft (14) surrounds the distal end electrode (16) and an embodiment where an outer insulating member (118) surrounds at least a portion of the distal end electrode (116).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Miyajima et al. in view of Ouchi to further comprise an outer insulating member surrounding at least a portion of the passive electrode in order to provide the benefit of an insulator comprising a material that can withstand any heat generated at the electrode as taught by Bales et al. (Col. 4, ll. 59-66, Col. 5, ll. 12-21, Col. 8, ll. 22-47, Col. 9-10, ll. 65-3; Fig. 1 & 4)
Concerning claim 2, Miyajima et al. disclose when the active electrode (9) is energized in the extended position, the passive electrode (6) is not energized, and wherein when the active electrode (9) is energized in the retracted position, the passive electrode (6) is energized ([0049], [0059], [0061], [0064-0066]).
Concerning claim 3, Miyajima et al. disclose the passive electrode (6) includes a substantially cylindrical shape with a flat distal end face (6b) ([0046]; Fig. 2-4 & 9-12).  Miyajima et al. fail to disclose the passive electrode includes at least one rounded distal edge.  However, Bales et al. further disclose the distal end electrode (6) includes at least one rounded distal edge (Fig. 1 & 4). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Miyajima et al. such that the passive electrode includes at least one rounded distal edge in order to provide the benefit of facilitating insertion of the device into and through a blood vessel as taught by Bales et al. (Col. 5, ll. 22-28, Col. 8, ll. 56-62; Fig. 1 & 4) and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.    
Concerning claim 6, Miyajima et al. disclose a handle (8) with a main part (15) and a movable part (16), and wherein at least one of the main part (15) or the movable part (16) includes a slot (15a), such that in response to sliding the movable part (16) in a first direction relative to the main part (15) the active electrode (9) is extendable, and in response to sliding the movable part (16) in a second direction relative to the main part (15) the active electrode (9) is retractable ([0045], [0051]; Fig. 2 & 5).
Concerning claim 9, Miyajima et al. disclose an entire distalmost face of the passive electrode (6) is conductive ([0045]; Fig. 2-4 & 9-12).
Concerning claim 10¸ Miyajima et al. disclose the active electrode (9) includes a distal tip (9b) and a shaft (9a) ([0048]; Fig. 2).
Concerning claim 11, Miyajima et al. disclose wherein, in the retracted position, only a proximal surface of the distal tip of the active electrode (9) contacts the passive electrode (6) (Fig. 4).
Concerning claim 12, Miyajima et al. disclose the distal tip (9b) includes a width that is greater than a width of the longitudinal shaft (9a), as measured transverse to a longitudinal axis of the medical device (1) (Fig. 2-4 & 9-12).
Concerning claim 13, Miyajima et al. disclose the distal tip (9b) includes a width that is greater than a diameter of the central opening (6a), as measured transverse to a longitudinal axis of the medical device (1) (Fig. 2-4 & 9-12).
Concerning claim 14,  Ouchi further discloses the shaft lumen (311) configured to direct a flow of fluid through the shaft (21, 256) and the electrode lumen configured to receive the flow of fluid from the shaft lumen (311) and direct it distally.  Miyajima et al. in view of Ouchi and Bales et al. teach the fluid to be distally directed through the outlet of the passive electrode in the combination. 
Concerning claim 15, Miyajima et al. disclose the distal end includes a narrowed stop surface (6c) radially surrounding a portion of the active electrode (9), wherein the active electrode (9) includes a widened portion (12) proximal to a distal tip (9b) of the active electrode (9), wherein the narrowed stop surface (6c) of the distal end and the widened portion (12) of the active electrode (9) limit a distal extension of the active electrode (9) ([0046-0047]; Fig. 3-4).  Miyajima et al. further disclose inner insulating member (11) comprising a proximal end surface (11a) that is radially internal at the portion that connects to transverse section of insulating member (11).  Miyajima et al. fail to disclose the inner insulating member and the insulating member to be separate structural elements.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Miyajima et al. such that the inner insulating member and the insulating member are separate structural elements where the insulating member is radially internal of the narrowed stop surface of the distal end, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  
Concerning claim 16, as illustrated in at least Figs. 1-4 & 9-10, Miyajima et al. disclose a medical device (high-frequency knife 1; [0045]) comprising: 
a shaft including a distal end cap that includes a conductive portion (insulating insertion section 5 has a distal end having tubular first electrode section 6; [0045]), wherein the shaft includes a shaft lumen (insulating insertion section 5 includes a lumen), wherein the conductive portion includes a substantially cylindrical shape with a flat distal end face (tubular first electrode section 6 is substantially cylindrical and has a flat distal face 6b; [0046]); 
a movable electrode positioned within and movable relative to the distal end cap, wherein the movable electrode is configured to receive energy from an energy source and is movable between at least a retracted position and an extended position (rod-shaped second electrode section 9 is freely movable forward and backward in insertion hole 6a of first electrode section 6 and receives energy from high-frequency power source 20; [0045], [0053]); 
a control element configured to control the position of the movable electrode between at least a retracted position and an extended position (control wire 7 is freely movable forward and backward in insertion section 5 to move electrode section 9; [0045]), wherein, in the retracted position, the movable electrode is in electrical contact with the conductive portion (electrode section 9 protrudes from and retracts into the distal end of first electrode section 6 such that the two electrode sections are electrically connected; [0049]), and wherein, in the extended position, the movable electrode is electrically insulated from the conductive portion (electrode section 9 protrudes from the distal end of first electrode section 6 and is electrically insulated in this position; [0049], [0051]).
	Miyajima et al. disclose the outer insulating shaft (5) extending such that it surrounds at least a portion of the passive electrode (6) and thus, Miyajima et al. fail to disclose an outer insulating member surrounding at least a portion of the conductive portion, wherein the conductive portion includes at least one rounded distal edge, and wherein an entirety of an exposed portion of the distal end cap proximal of the at least one rounded distal edge has a constant diameter. However, Bales et al. disclose a medical device (10/110) comprising a shaft (14/114) including a conductive portion (16/116) that defines a central opening (28/124) extending through the conductive portion (16/116).  Bales et al. further disclose various embodiments, including an embodiment where the shaft (14) surrounds the conductive portion (16) and an embodiment where an outer insulating member (118) surrounds at least a portion of the conductive portion (116), wherein the conductive portion (116) includes at least one rounded distal edge, and wherein an entirety of an exposed portion of the distal end cap proximal of the rounded distal edge has a constant diameter.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Miyajima et al. to further comprise an outer insulating member surrounding at least a portion of the conductive portion, wherein the conductive portion includes at least one rounded distal edge, and wherein an entirety of an exposed portion of the distal end cap proximal of the rounded distal edge has a constant diameter in order to provide the benefit of an insulator comprising a material that can withstand any heat generated at the electrode as taught by Bales et al. (Col. 4, ll. 59-66, Col. 5, ll. 12-21, Col. 8, ll. 22-47, Col. 9-10, ll. 65-3; Fig. 1 & 4) and to provide the benefit of facilitating insertion of the device into and through a blood vessel as taught by Bales et al. (Col. 5, ll. 22-28, Col. 8, ll. 56-62; Fig. 1 & 4), since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.    
	Miyajima et al. in view of Bales et al. fail to disclose the movable electrode includes an electrode lumen and a proximal support coupled to and partially overlapping with the movable electrode, wherein the proximal support includes a proximal support lumen that fluidly couples the shaft lumen to the electrode lumen when the movable electrode is in the retracted position and when the electrode is in the extended position. However, Ouchi discloses a medical device comprising a shaft (21 & 256) including a shaft lumen (311) and a movable active electrode (23) that includes an electrode lumen and a proximal support (22) coupled to and partially overlapping with the movable electrode (23), wherein the proximal support (22) includes a proximal support lumen that fluidly couples the shaft lumen (311) to the electrode lumen when the movable electrode (23) is in the retracted position and when the electrode (23) is in the extended position. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Miyajima et al. in view of Bales et al. such that the movable electrode includes an electrode lumen and to further comprise a proximal support coupled to and partially overlapping with the movable electrode, wherein the proximal support includes a proximal support lumen that fluidly couples the shaft lumen to the electrode lumen when the movable electrode is in the retracted position and when the electrode is in the extended position in order to provide the benefit of passing a fluid through the electrode to the tissue or sucking fluid into the device from the needle while the proximal support extends and retracts the electrode as taught by Ouchi.  (Col. 3, ll. 7-15, Col. 4, ll. 9-20; Fig. 1-3)
Claim 17 is rejected on the same rationale as applied to claims 1 & 14.
Concerning claim 19, as illustrated in at least Figs. 1-4 & 9-10, Miyajima et al. disclose a method of treating tissue (living tissue is excised; [0055]), comprising: 
inserting a distal portion of a medical device into a body cavity (insertion section 5 of the high-frequency knife 1 is inserted into body cavity; [0057]), wherein the medical device includes a movable electrode, wherein the medical device includes a shaft with a shaft lumen and a conductive portion at the distal portion (high-frequency knife 1 includes rod-shaped section electrode section 9 that is freely movable forward and backward in insertion hole 6a of tubular first electrode section 6 and an insulating insertion section 5 having a shaft lumen; [0045]); 
extending the movable electrode distally to an extended position such that the movable electrode is electrically isolated from the conductive portion (sliding section 16 is moved to the distal end side relative to the control section main body 15 and the second electrode section 9 protrudes from the distal end of the first electrode section 6 and is electrically isolated from electrode section 6; [0058], [0061]); 
energizing the movable electrode (current for dissection is applied to the second electrode section 9 via the connecting cord 10, control wire 7, and stopper member 12; [0059]); 
applying the movable electrode to a treatment site in the body cavity to deliver electrical energy to the treatment site (tissue is circumferentially incised in the dissection treatment using the second electrode section 9; [0063]); 
retracting the movable electrode proximally to a retracted position such that the movable electrode is electrically connected to the conductive portion (operator moves the sliding section 16 to the proximal end side of the control section main body 15 to retract the second electrode section 9 into the first electrode section 6 such that first electrode section 6 and second electrode section 9 are electrically connected; [0064]); and 
applying the movable electrode and the conductive portion to the treatment site or another portion of the body cavity to continue delivering the electrical energy (current for coagulation is applied to the first electrode section 6 via the connecting cord 10, control wire 7, stopper member 12 and second electrode section 9; [0065]), 
wherein the medical device further includes an inner insulating member within a central opening between the movable electrode and the conductive portion (insulating member 11 is provided in the inner circumferential surface of the first electrode section 6 around rod-shaped section electrode 9; [0046]). 
	Miyajima et al. fail to disclose the movable electrode includes an electrode lumen, and wherein the medical device includes a proximal support coupled to and partially overlapping with the movable electrode, wherein the proximal support includes a proximal support lumen that fluidly couples the shaft lumen to the electrode lumen, wherein the proximal support lumen fluidly couples the shaft lumen to the electrode lumen both when the movable electrode is in the extended position and when the movable electrode is in the retracted position.  However, Ouchi discloses a medical device comprising a shaft (21 & 256) including a shaft lumen (311) and a movable active electrode (23) that includes an electrode lumen and a proximal support (22) coupled to and partially overlapping with the movable electrode (23), wherein the proximal support (22) includes a proximal support lumen that fluidly couples the shaft lumen (311) to the electrode lumen when the movable electrode (23) is in the retracted position and when the electrode (23) is in the extended position. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Miyajima et al. such that the movable electrode includes an electrode lumen, and wherein the medical device includes a proximal support coupled to and partially overlapping with the movable electrode, wherein the proximal support includes a proximal support lumen that fluidly couples the shaft lumen to the electrode lumen, wherein the proximal support lumen fluidly couples the shaft lumen to the electrode lumen both when the movable electrode is in the extended position and when the movable electrode is in the retracted position in order to provide the benefit of passing a fluid through the electrode to the tissue or sucking fluid into the device from the needle while the proximal support extends and retracts the electrode as taught by Ouchi.  (Col. 3, ll. 7-15, Col. 4, ll. 9-20; Fig. 1-3)
Miyajima et al. in view of Ouchi disclose the outer insulating shaft (5) extending such that it surrounds at least a portion of the passive electrode (6) and thus, Miyajima et al. fail to disclose an outer insulating member surrounding at least a portion of the conductive portion.  However, Bales et al. disclose a medical device (10/110) comprising a shaft (14/114) including a conductive portion (16/116) that defines a central opening (28/124) extending through the conductive portion (16/116).  Bales et al. further disclose various embodiments, including an embodiment where the shaft (14) surrounds conductive portion (16) and an embodiment where an outer insulating member (118) surrounds at least a portion of the conductive portion (116).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Miyajima et al. in view of Ouchi to further comprise an outer insulating member surrounding at least a portion of the conductive portion in order to provide the benefit of an insulator comprising a material that can withstand any heat generated at the electrode as taught by Bales et al. (Col. 4, ll. 59-66, Col. 5, ll. 12-21, Col. 8, ll. 22-47, Col. 9-10, ll. 65-3; Fig. 1 & 4)
Claim 21 is rejected upon the same rationale as provided for claim 16. 
Claim 22 is rejected upon the same rationale as provided for claim 1. 

Claims 7 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima et al. (2006/0276784, previously cited) in view of Ouchi (6,193,717) and Bales et al. (4,682,596, previously cited), as applied to claims 1 & 16, in further view of Scopton et al. (2013/0317500, previously cited). 
Concerning claim 7, Miyajima et al. disclose at least one of the main part (15) or the movable part (16) includes a hub (17) to couple an energy source (20) to the handle (8) ([0053]; Fig. 2 & 5). Miyajima et al. in view of Ouchi and Bales et al. fail to disclose at least one of the main part or the movable part includes a fluid port to couple a fluid source to the handle.  However, Scopton et al. disclose a medical device (1) comprising a shaft (10) and an active electrode (15) that is movable between an extended position and a retracted position.  Scopton et al. further disclose a handle (9) comprising a main part and a movable part that includes a fluid port to couple a fluid source to the handle.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Miyajima et al. in view of Ouchi and Bales et al. such that at least one of the main part or the movable part includes a fluid port to couple a fluid source to the handle in order to provide the benefit of introducing materials such as fluids as taught by Scopton et al. ([0053], see incorporated by reference, [0087]; Fig. 6)
Concerning claim 20¸ Miyajima et al. in view of Ouchi and Bales et al. disclose the movable electrode includes a fluid outlet (see rejection of claim 19).  Miyajima et al. in view of Ouchi and Bales et al. fail to specifically disclose the method further comprises contemporaneously delivering fluid and applying electrical energy to the movable electrode. However, Scopton et al. disclose a medical device (1) comprising a shaft (10) and an active electrode (15) that is movable between an extended position and a retracted position.  Scopton et al. further disclose the medical device (1) including a fluid lumen (18a) and the movable electrode (15) includes a fluid outlet (18) and contemporaneously delivering fluid and applying electrical energy to the movable electrode (9). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Miyajima et al. in view of Ouchi and Bales et al. such that the medical device further includes a fluid lumen, and the movable electrode includes a fluid outlet, and wherein the method further comprises contemporaneously delivering fluid and applying electrical energy to the movable electrode in order to provide the benefit of introducing materials such as fluids to enhance electro-coagulation of the tissue as taught by Scopton et al. ([0053], [0066], [0087]; Fig. 2A)

Allowable Subject Matter
Claims 8 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, neither alone nor in combination, discloses the claimed limitations of the drive element and the proximal support receiving portion. 

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.
The Examiner notes that Miyajima et al. also discloses an embodiment in Fig. 5 where the proximal support and movable electrode are integral and both are electrically conductive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794